Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/08/2021 has been entered. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over DeRose (US 2013/0058100) in view of Wang et al. (US 2006/0034085) (hereinafter Wang) and Van Bommel et al. (US 2019/0212004) (hereinafter Van Bommel).
Re claim 1: DeRose teaches a heat exchange arrangement for a light emitting diode (LED) lamp module, comprising: a base portion (120, fig. 13) having first and second surfaces (top surface of 120 and bottom surface of 120, fig. 14), the first surface (top surface of 120) comprising an open channel (121, fig. 13) disposed thereon; and a printed circuit board (PCB) portion (130, fig. 13) having first and second surfaces (top and bottom surface of 130, fig. 13), the first surface of the PCB (top surface of 130) having a plurality of LED arrays (140, fig. 13) disposed thereon, the plurality of LED arrays (140) forming a plurality of concentric arc-shaped LED arrays (four arc shaped arrays, see annotated fig. 17), the second surface of the PCB portion 

    PNG
    media_image1.png
    458
    612
    media_image1.png
    Greyscale

However, DeRose fails to teach the first surface comprising a plurality of open channels, and the second surface of the PCB portion encloses said plurality of open channels to form a plurality of cooling channel, wherein the plurality of cooling channels are arc-shaped when viewed from above to conform to the plurality of concentric shaped LED arrays to follow the 
Wang teaches a base portion (10'', fig. 3), a first surface (top surface of 10'', fig. 3) comprising a plurality of open channels (12'', 13'', fig. 3) disposed thereon; wherein a second surface of a PCB portion (bottom surface of 102, fig. 1) encloses said plurality of open channels (12'', 13'') when the PCB portion (102) is coupled to the base portion (10'') to form a plurality of cooling channels (11'', fig. 3) (see fig. 4 also); wherein the plurality of cooling channels (12'', fig. 3) are arc-shaped (curved portions of 111'', fig. 3) (see also fig. 4) when viewed from above (see fig. 3).
Van Bommel teaches a plurality of cooling channels (592, 592', fig. 5) (channels, see para [0044]) are arc-shaped (see fig. 5) when viewed from above (view of fig. 5) to conform to the plurality of concentric shaped LED arrays (122, fig. 5) to follow a pattern of heating zones (see fig. 5) in the plurality of LED arrays (122) so that consistent temperature is maintained in the plurality of LED arrays (122).
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of open channels in the first surface of DeRose where the second surface of the PCB portion encloses said plurality of open channels to form a plurality of cooling channels and the plurality of cooling channels are arc-shaped when viewed from above, in order to increase the area of contact with the heat-conductive liquid thereby increasing heat dissipation efficiency [Wang, 0020].
Therefore, in view of Van Bommel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the cooling channels such that the plurality of cooling channels are arc-shaped when viewed from 

Re claim 2: DeRose in view of Wang teaches the plurality of cooling channels (12'', 13'', fig. 3; Wang) comprise watertight passages (see fig. 17; DeRose) (fluid tight seal, see para [0057] ; DeRose) for coolant fluid (fluid cools, see para [0003] ; DeRose) to flow through.  

Re claim 3: DeRose fails to teach the plurality of cooling channels are coupled to a respective plurality of coolant fluid inlets and coolant fluid outlets for passage of coolant fluid therethrough.  
Wang teaches the plurality of cooling channels (11'', fig. 3) are coupled to a respective plurality of coolant fluid inlets (12'', fig. 3) and coolant fluid outlets (13'', fig. 3) for passage of coolant fluid therethrough (see para [0019]).  
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of open channels in the first surface of DeRose where the plurality of cooling channels are coupled to a respective plurality of coolant fluid inlets and coolant fluid outlets for passage of coolant fluid therethrough, in order to increase the area of contact with the heat-conductive liquid thereby increasing heat dissipation efficiency [Wang, 0020].

Re claim 4: DeRose teaches the PCB portion (130, fig. 13) comprises a metal plate (metal back plate, see para [0063]).  

Re claim 5: DeRose teaches the metal plate (see para [0063]) is made from copper (copper, see para [0073]), aluminum, or combinations thereof.  

Re claim 6: DeRose in view of Wang discloses the claimed invention except for the plurality of open channels are machined into the base portion. It has been held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Re claim 9: DeRose in view of Wang teaches coolant (see fig. 17; DeRose) flowing through the plurality of cooling channels (12'', 13'', fig. 3; Wang) directly contacts the second surface of the PCB portion (bottom surface of 130, fig. 17; DeRose).  

Re claim 10: DeRose in view of Wang teaches coolant (see fig. 17; DeRose) flowing through the plurality of cooling channels (12'', 13'', fig. 3; Wang) removes heat (efficiently removes heat, see para [0045]; DeRose) generated by the plurality of LEDs (140, fig. 16; DeRose) during operation.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over DeRose (US 2013/0058100) in view of Wang et al. (US 2006/0034085) and Van Bommel et al. (US  as applied to claim 1 above, and further in view of Livesay et al. (US 2006/0092639) (hereinafter Livesay).
Re claim 7: DeRose in view of Wang and Van Bommel fails to teach the PCB portion is coupled to the base portion by solder.  
Livesay teaches a PCB portion (26, fig. 2D) is coupled to the base portion (23, fig. 2D) by solder (lower temperature solder, see para [0048]).
Therefore, in view of Livesay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solder the PCB portion of DeRose to the base portion, in order to provide lower thermal resistance between the PCB and heatsink thereby enhancing heat dissipation.

Re claim 8: DeRose in view of Wang and Van Bommel fails to teach the solder is a low temperature solder applied between the PCB portion and the base portion at 150 degrees C or less.  
Livesay teaches a solder (Bismuth-tin, see para [0042]) is a low temperature solder (low temperature solder, see para [0042]) applied between the PCB portion (26, fig. 4) and the base portion (20, fig. 4) at 150 degrees C or less (135°C - 150°C, see para [0048]).  
Therefore, in view of Livesay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a low temperature solder applied between the PCB portion and the base portion of DeRose where the solder is applied at 150 degrees C or less, in order to avoid excessive high internal pressures being generated in the base portion during the soldering operation thereby preventing damage [Livesay, 0048].

s 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeRose (US 2013/0058100) in view of Wang et al. (US 2006/0034085), Van Bommel et al. (US 2019/0212004), and Livesay et al. (US 2006/0092639).
Re claim 11: DeRose teaches a method of making a heat exchange arrangement for a light emitting diode (LED) lamp module, comprising: providing a base portion (120, fig. 13) having first and second surfaces (top and bottom surface of 120, fig. 14), the first surface (top surface of 120, fig. 13) comprising an open channel (121, fig. 13) disposed thereon; providing a printed circuit board (PCB) portion (130, fig. 13) having first and second surfaces (top and bottom surface of 130, fig. 17), the first surface of the PCB (top surface of 130, fig. 13) having a plurality of LEDs (140, fig. 13) disposed thereon, the plurality of LED arrays (140) forming a plurality of concentric arc-shaped LED arrays (four arc shaped arrays, see annotated fig. 17), the second surface of the PCB portion (bottom surface of 130, fig. 13) configured to be coupled to the first surface of the base portion (top surface of 120, fig. 17); and mounting the PCB portion (130) to the base portion (120) so that the second surface of the PCB portion (bottom surface of 130) encloses said open channel (121) to form a cooling channel (see fig. 17) between the PCB portion (130) and the base portion (120), wherein the cooling channel (121) is arc-shaped (see fig. 15) when viewed from above (see fig. 15) to follow a pattern of heating zones (zones of 121) in the plurality of LED arrays (140) so that consistent temperature is maintained (maintain the temperature, see para [0007])  in the plurality of LED arrays (140).  
However, DeRose fails to teach the first surface comprising a plurality of open channels; and soldering the PCB portion to the base portion so that the second surface of the PCB portion encloses said plurality of open channels to form a plurality of cooling channels; wherein the plurality of cooling channels are arc-shaped when viewed from above to conform to the plurality 
Wang teaches providing a base portion (10'', fig. 3), a first surface (top surface of 10'', fig. 3) comprising a plurality of open channels (12'', 13'', fig. 3) disposed thereon; mounting a PCB portion (102, fig. 1) to the base portion (10'') so that a second surface of a PCB portion (bottom surface of 102, fig. 1) encloses said plurality of open channels (12'', 13'') when the PCB portion (102) is coupled to the base portion (10'') to form a plurality of cooling channels (11'', fig. 3) (see fig. 4 also).
Van Bommel teaches a plurality of cooling channels (592, 592', fig. 5) (channels, see para [0044]) are arc-shaped (see fig. 5) when viewed from above (view of fig. 5) to conform to the plurality of concentric shaped LED arrays (122, fig. 5) to follow a pattern of heating zones (see fig. 5) in the plurality of LED arrays (122) so that consistent temperature is maintained in the plurality of LED arrays (122).
Livesay teaches soldering (soldered, see para [0048]) a PCB portion (26, fig. 2D) to a base portion (23, fig. 2D) (see para [0042] and [0048]).
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of open channels in the first surface of DeRose where the second surface of the PCB portion encloses said plurality of open channels to form a plurality of cooling channels and, in order to increase the area of contact with the heat-conductive liquid thereby increasing heat dissipation efficiency [Wang, 0020].
Therefore, in view of Van Bommel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the cooling channels such that the plurality of cooling channels are arc-shaped when viewed from 
Therefore, in view of Livesay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solder the PCB portion of DeRose to the base portion, in order to provide lower thermal resistance between the PCB and heatsink thereby enhancing heat dissipation.

Re claim 12: DeRose fails to teach coupling respective ends of the plurality of cooling channels to a respective plurality of coolant fluid inlets and coolant fluid outlets for passage of coolant fluid therethrough.  
Wang teaches coupling respective ends of the plurality of cooling channels (11'', fig. 3) to a respective plurality of coolant fluid inlets (12'', fig. 3) and coolant fluid outlets (13'', fig. 3) for passage of coolant fluid therethrough (see para [0019]).  .  
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of open channels in the first surface of DeRose and coupling respective ends of the plurality of cooling channels to a respective plurality of coolant fluid inlets and coolant fluid outlets for passage of coolant fluid therethrough, in order to increase the area of contact with the heat-conductive liquid thereby increasing heat dissipation efficiency [Wang, 0020].

Re claim 13: DeRose teaches the PCB portion (130, fig. 13) comprises a metal plate (metal back plate, see para [0063]).  

Re claim 14: DeRose teaches the metal plate (see para [0063]) is made from copper (copper, see para [0073]), aluminum, or combinations thereof.  

Re claim 16: DeRose fails to teach soldering the PCB portion to the base portion comprises soldering the PCB portion to the base portion at 150 degrees C or less.  
Livesay teaches soldering (see para [0048]) a PCB portion (26, fig. 2D) to a base portion (23, fig. 2D) comprises soldering the PCB portion (26) to the base portion (23) at 150 degrees C or less (135°C - 150°C, see para [0048]).  
Therefore, in view of Livesay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a low temperature solder applied between the PCB portion and the base portion of DeRose where soldering the PCB portion to the base portion comprises soldering the PCB portion to the base portion at 150 degrees C or less, in order to avoid excessive high internal pressures being generated in the base portion during the soldering operation thereby preventing damage [Livesay, 0048].

Re claim 17: DeRose teaches a system for removing heat from a light emitting diode (LED) lamp module, comprising: a base portion (120, fig. 13) having first and second surfaces (top and bottom surfaces of 120, fig. 14), the first surface (top surface of 120) comprising an open channel (121, fig. 13) disposed thereon; and a printed circuit board (PCB) portion (130, fig. 13) having first and second surfaces (top and bottom surfaces of 130, fig. 17), the first surface of the PCB (top surface of 130) having a plurality of LEDs (140, fig. 13) coupled thereto, the plurality of LED arrays (140) forming a plurality of concentric arc-shaped LED arrays (four arc 
However, DeRose fails to teach the first surface comprising a plurality of open channels, and the second surface of the PCB portion is soldered to the base portion to enclose said plurality of open channels thereby forming the plurality of cooling channels therebetween, wherein the plurality of cooling channels are arc-shaped when viewed from above to conform to the plurality of concentric shaped LED arrays to follow the pattern of heating zones in the plurality of LED arrays so that consistent temperature is maintained in the plurality of LED arrays.
Wang teaches providing a base portion (10'', fig. 3), a first surface (top surface of 10'', fig. 3) comprising a plurality of open channels (12'', 13'', fig. 3) disposed thereon; mounting a PCB portion (102, fig. 1) to the base portion (10'') so that a second surface of a PCB portion (bottom surface of 102, fig. 1) encloses said plurality of open channels (12'', 13'') when the PCB portion (102) is coupled to the base portion (10'') to form a plurality of cooling channels (11'', fig. 3) (see fig. 4 also).

Livesay teaches soldering (soldered, see para [0048]) a PCB portion (26, fig. 2D) to a base portion (23, fig. 2D) (see para [0042] and [0048]).
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of open channels in the first surface of DeRose where the second surface of the PCB portion encloses said plurality of open channels to form a plurality of cooling channels and, in order to increase the area of contact with the heat-conductive liquid thereby increasing heat dissipation efficiency [Wang, 0020].
Therefore, in view of Van Bommel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the cooling channels such that the plurality of cooling channels are arc-shaped when viewed from above to conform to the plurality of concentric shaped LED arrays to follow the pattern of heating zones in the plurality of LED arrays so that consistent temperature is maintained in the plurality of LED arrays, in order to improve heat dissipation of the lamp module.
Therefore, in view of Livesay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solder the PCB portion of DeRose to the base portion, in order to provide lower thermal resistance between the PCB and heatsink thereby enhancing heat dissipation.



Re claim 19: DeRose fails to teach the solder is a low temperature solder configured to be applied between the PCB portion and the base portion at 150 degrees C or less.  
Livesay teaches the solder (28, fig. 2) is a low temperature solder (bismuth tin, see para [0048]) configured to be applied between the PCB portion (26, fig. 2D) and the base portion (23, fig. 2D) at 150 degrees C or less (135°C - 150°C, see para [0048]).  
Therefore, in view of Livesay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to solder and apply a low temperature solder between the PCB portion and the base portion at 150 degrees C or less, in order to provide lower thermal resistance between the PCB and heatsink thereby enhancing heat dissipation.

Re claim 20: DeRose in view of Wang teaches the coolant fluid (see fig. 17; DeRose) flowing through the plurality of cooling channels (12'', 13'', fig. 3; Wang) is directly engageable with the second surface of the PCB portion (bottom surface of 130, fig. 17; DeRose).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DeRose (US 2013/0058100) in view of Wang et al. (US 2006/0034085), Van Bommel et al. (US 2019/0212004), and Livesay et al. (US 2006/0092639) as applied to claim 11 above, and further in view of Bilan et al. (US 2017/0352605) (hereinafter Bilan).

	Bilan teaches providing a base portion (14, fig. 4) comprises machining (post machined with transverse slots 23, see para [0107]) the plurality of open channels (23, fig. 4) into the base portion (14).  
Therefore, in view of Bilan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to machine form the plurality of open channels into the base portion of DeRose, in order to simply or cheaply manufacture the base portion.

Response to Arguments
Applicant's arguments filed 1/08/2021 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "Van Bommel does not teach that its channels 592 are spiral-shaped in order to correspond to spirally-arranged LEDs…", the examiner notes Van Bommel discloses the channels are spiral-shaped as shown in figure 5 of Van Bommel. Additionally, Van Bommel discloses that the channels are spiral shaped as well in paragraph [0044]. Furthermore, the examiner notes that the claim recites "the plurality of cooling channels are arc-shaped when viewed from above to conform to the plurality of concentric shaped LED arrays…", the examiner notes that the claim does not distinguish how the concentric shaped LED arrays are conformed with the plurality of cooling channels. Therefore, Van Bommel reads upon the recited limitation.

The examiner notes no additional arguments have been presented for the Livesay and Bilan reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHENG SONG/Primary Examiner, Art Unit 2875